Citation Nr: 0843106	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-36 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at Saratoga Hospital on June 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 determination of the VA 
Healthcare Network Upstate New York (the agency of original 
jurisdiction or AOJ) that the veteran was not entitled to 
reimbursement for unauthorized private medical services 
rendered on June 24, 2006 at Saratoga Hospital.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2006 determination of the AOJ denied the veteran's 
claim for reimbursement of his medical expenses incurred at 
Saratoga Hospital on June 24, 2006, on the basis that it was 
not an emergency.  The Board notes that no medical records of 
the treatment the veteran received on June 24, 2006 at that 
facility have been associated with the claims folder.  Such 
records should be obtained on remand.

In addition, the veteran noted that on that date, prior to 
going to Saratoga Hospital, he had called the VA Glenn Falls 
Clinic and was told he could go the Saratoga Hospital 
emergency room.  Thus, the veteran's treatment records from 
the Glen Falls Clinic dated in June 2006 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the veteran and 
request that he complete the necessary 
authorizations for release of the medical 
records concerning his treatment at 
Saratoga Hospital on June 24, 2006.  The 
AOJ should then request such records.

2.  The AOJ should obtain copies of the 
veteran's VA treatment records from the 
Glenn Falls VA clinic dating in June 2006, 
to specifically include any record of a 
telephone call from the veteran on June 
24, 2006.

3.  Following completion of the above, the 
AOJ should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




